UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2370


L&W SUPPLY CORPORATION, trading as Building Specialties,
United States of America for the use and benefit of,

                 Plaintiff - Appellee,

           v.

GREENWAY ENTERPRISES, INC.; THE GUARANTEE COMPANY OF NORTH
AMERICA USA,

                 Defendants – Appellants,

           and

LCJ AND ASSOCIATES LLC; ELIZABETH MUTTER, f/k/a Elizabeth
Hubbard,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-00333-TSE-TCB)


Argued:   September 17, 2013                 Decided:   October 29, 2013


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Palmer Hoovestal, HOOVESTAL LAW FIRM, PLLC, Helena,
Montana, for Appellants.     James Charles Judkins, COWLES,
RINALDI, JUDKINS & KORJUS, LTD., Fairfax, Virginia, for
Appellee. ON BRIEF: Ralph D. Rinaldi, COWLES, RINALDI, JUDKINS
& KORJUS, LTD., Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      The Miller Act, 40 U.S.C. § 3131 et seq., requires that a

prime    contractor      performing        a       construction       project        for     the

federal government costing in excess of $100,000 post a payment

bond to protect those who have a direct contractual relationship

with a contractor or subcontractor. See J. W. Bateson Co., Inc.

v.   United    States    ex     rel.    Bd.        of    Trustees    of     Nat.    Automatic

Sprinkler      Indus.    Pension        Fund,           434   U.S.   586,     587     (1978).

Defendant-appellant            Greenway        Enterprises           Inc.     (“Greenway”)

entered    into   a     contract       with    the        federal    government       for     an

amount     exceeding      $100,000        to       provide       labor      and     materials

necessary to improve a federal facility. Greenway posted the

necessary     bond,     with    defendant-appellant              Guarantee         Company    of

North America (“GCNA”) acting as surety.

      Greenway then subcontracted with LCJ and Associates, LLC

(“LCJ”), a firm run by Charles and Elizabeth Mutter, to perform

some of the work on the project. The Mutters had previously

operated their business through a sole proprietorship known as

LC Property Improvements (“LC Property”). They considered LCJ to

be the successor company to LC Property. LC Property had an open

credit account with plaintiff-appellee L&W Service Corporation

(“L&W”),      which   supplied     the        Mutters         with   materials       for     the

project. The Mutters paid for a portion of those materials, but

L&W sought recovery of the additional balance from Greenway and

                                               3
GNCA. The district court granted summary judgment on behalf of

L&W and awarded it $64,794.63.

      The sole issue before this court is whether the district

court properly granted summary judgment on behalf of L&W, which

required a determination of the underlying question of whether

L&W was a proper Miller Act claimant. We review the district

court’s grant of summary judgment de novo. Shipbuilders Council

of Am. v. U.S. Coast Guard, 578 F.3d 234, 243 (4th Cir. 2009).

Appellants       claim     that   LCJ   and       LC    Properties    were    distinct

companies, and that L&W had a contract only with LC Properties,

which      had   no   contractual       relationship           with   Greenway.       The

district court rejected this argument, determining that LCJ was

the     successor     company     to    LC       Properties.     Consequently,        the

district court held that L&W had a contractual relationship with

LCJ, and was entitled to recovery under the Miller Act.

      We    affirm    on    the   reasoning        of    the   district      court,    as

articulated in its October 26, 2012 motions hearing. See Motions

Hearing, L&W Supply Corp. v. LCJ & Assoc., LLC, No. 1:12-cv-333

(E.D.V.A. Oct. 26, 2012). As the court below noted, the Mutters

treated LCJ as the successor to LC Property and acted as if

there was a contractual relationship between L&W and LCJ. LCJ

paid for materials from L&W with LCJ checks. LCJ, then, was

clearly the successor company of LC Property and maintained a



                                             4
contractual relationship with L&W. Therefore L&W is a proper

Miller Act claimant and is entitled to relief.

                                                    AFFIRMED




                                5